DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . All the claims have been examined on the basis of the merits of the claims. 
Priority
The present application is a continuation application from the International Application No. PCT/KR2020/000049 with an International Filing Date of January 2, 2020, which claims the benefit of Korean Patent Applications No. 10-2019-0008183 filed on January 22, 2019, and No. 10-2019-0072050 filed on June 18, 2019 in Korea. Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 04/07/2021 is considered and attached.
Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
In regards to claim 1, BOER et al., (US2016/0299596A1, hereinafter as, BOER) discloses,  in the relative art embodiments of figs. 1a-1h, a touch sensor (figs.1a-1h), comprising: a substrate layer (substrate 11, figs. 1a-1h, para 0004); and sensing electrodes (conductors 12 and 14, figs.1a-1h, para 0004) arranged on the substrate layer (figs.1a-1h, on substrate 11), the sensing electrodes including a stacked structure of a transparent oxide electrode layer and a metal (para 0004, X-axis conductors 12 and y-axis conductors 14 are typically indium tin oxide (ITO) which is a transparent conductor and a metal bridge 16, para 007), 
BOER does not disclose “and having an optical ratio of 5 or less as defined by Equation 1: optical ratio=extinction coefficient of the metal layer/ (|a refractive index of the transparent oxide electrode layer-a refractive index of the metal layer|).” 
It does not escape examination that BOER discloses proposed transparent coating in the express embodiments having various optical characteristics, para 0049-000053. However, BOER does not disclose the particular subject matter of “optical ratio of 5 or less as defined by Equation 1: optical ratio=extinction coefficient of the metal layer/ (|a refractive index of the transparent oxide electrode layer-a refractive index of the metal layer|).” 
Examiner notes that the term “extinction coefficient of the metal layer” is interpreted as per applicant’s specification, refer PGPUB, para 0064. This definition controls the interpretation of the said term for the record. 
Accordingly, the independent claim 1 is allowed. The dependent claims 2-20 are also allowed based on their respective dependencies from the independent claim 1.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.” 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEEPROSE SUBEDI whose telephone number is (571)270-7977. The examiner can normally be reached Monday-Friday, 8AM-5PM, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KE XIAO can be reached on 571-272-7776. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DEEPROSE SUBEDI/Primary Examiner, Art Unit 2627